DETAILED ACTION
This office action is in response to the communication received on 07/08/2022 concerning application no. 17/438,142 filed on 09/10/2021.
Claim 7 is pending and claims 11-14 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claim 7) in the reply filed on 07/08/2022 is acknowledged.
Claim 7 is pending and claims 11-14 are withdrawn from consideration.
Applicant’s remarks regarding the Besson reference have been acknowledged. However, the claim has not been used in a rejection nor is it present in the instant action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PGPUB No. US 2014/0316269) in view of Smith (PGPUB No. US 2003/0149359) and supported by Wood et al. (PGPUB No. US 2007/0167806).

Regarding claim 7, Zhang teaches a treatment system, comprising: 
a base unit (Treatment Module)
the base unit having a pliable top layer (Membrane) and one or more ultrasonic transducers (Transducer array) configured to produce ultrasound waves into the pliable top layer (Paragraph 0019 teaches that the membrane is used to couple the applicator to the patient body. Paragraph 0068 teaches that the ultrasound energy passes through the membrane. Paragraph 0595 teaches that the membrane is able to inflate and deflate), the treatment system further having a source of ionizing electromagnetic radiation configured to emit ionizing electromagnetic radiation (Paragraph 0344 teaches that the x-ray and CT modalities are used in image tracking of the target tissue. Paragraph 0385 teaches that the target region is identified with a CT imaging device. It is well known that x-ray and CT are modalities that are using ionizing radiation1), the base unit further having a solid layer, and said one or more ultrasonic transducers being fixed to the solid layer, the solid layer of the base unit being a metal plate (Figs. 1 and 24 shows the array being solid. Paragraph 0088 teaches that the substrate of the transducer is made with selective laser melting, direct metal laser sintering, fused deposition modeling, or stereolithography. These are metal based processes. Paragraph 0391 further teaches that the transducer array is fixed with the metal frames).
	However, Zhang is silent regarding a treatment system, comprising:
	a portable unit, the portable unit having a pliable pad and an ultrasonic transducer configured to produce ultrasound waves into the pliable pad.
	In an analogous imaging field of endeavor, regarding ultrasound transmission with coupling agents, Smith teaches a system, comprising:
a portable unit, the portable unit having a pliable pad and an ultrasonic transducer configured to produce ultrasound waves into the pliable pad (Paragraph 0028 teaches that the membrane is a solid self-coupling membrane that is flexible and conformable to the contour and shape of the ultrasound probe. Paragraph 0034 teaches that the ultrasound energy of the transducers' surface 3 is passed through the hydrogel 1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang with Smith’s teaching of a portable transducer with a pliable pad. This portable unit can be used in the tissue tracking as noted by Zhang in paragraph 0344 where tissue tracking is done with ultrasound. This modified apparatus would allow the user to combine treatment ultrasound, imaging ultrasound, and ionizing radiation to allow for multi-modal medical planning and application that provides complete representation of a patient, area od disease and target of interest in real time and in relation to static information with a higher resolution (Paragraph 0003 of Wood notes the benefits of combining the modalities). Such a combination of temporal resolution of ultrasound and the spatial resolution of CT will improve the planning and application of treatment ultrasound energy (Paragraph 0037 of Wood). Furthermore, the modification with a portable unit with a hydrogel film provides a microbial barrier for the patient (Paragraph 0003 of Smith).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (PGPUB No. US 2011/0190617): Teaches the use of transducers on a metal frame.
Nishihara (PGPUB No. US 2013/0165765): Teaches the transmission of an ultrasound wave through a pliable material and the use of ionizing radiation.
Weng et al. (PGPUB No. US 2001/0031922): Teaches the ultrasound transducers on a metallic plate and transmission through pliable material.
Miwa et al. (PGPUB No. US 20030135135): Teaches the emission of ultrasound through a pliable material and the connection of transducers to a metallic based material.
Huckle et al. (PGPUB No. US 2003/0153849): Teaches the emission of ultrasound through a pliable material and the connection of transducers to a metallic based material.
Carson et al. (PGPUB No. US 2013/0116570): Teaches the use of two ultrasound sources and the use of a metallic frame holding transducer elements.
Bray (US Patent No. 6,424,922): Teaches the use of transducers on a metal frame.
Lidgren et al. (US Patent No. 6,254,553): Teaches the use of ultrasound transducers with ultrasound transmission through a pliable material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “We say that x-rays are “ionizing,” meaning that they have the unique capability to remove electrons from atoms and molecules in the matter through which they pass” and “Medical exams that use ionizing radiation include: X-rays …CT…”(Link: https://www.cdc.gov/nceh/radiation/ionizing_radiation.html#:~:text=We%20say%20that%20x%2Drays,harm%20(such%20as%20cancer).)